Citation Nr: 0841930	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) with 
secondary depression not otherwise specified (NOS), prior to 
November 1, 2007.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD with secondary depression NOS, as of 
November 1, 2007.

3.  Entitlement to a disability rating in excess of 30 
percent for painful callosities of both feet.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1956 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision issued in 
October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The issues of entitlement to a disability rating in excess of 
30 percent for painful callosities of both feet and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 1, 2007, the veteran's PTSD with 
secondary depression NOS was manifested by recurring episodes 
of depression, nightmares, crying spells, flashbacks, hyper-
startle response, poor concentration, anger, irritability, 
verbal aggression, near daily intrusive thought about an in-
service stabbing incident, problems with concentration and 
focus, moderate impairment in social and occupational 
functioning, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships and a Global Assessment of Functioning 
(GAF) score of 55, reflecting moderate symptoms such as 
occasional panic attacks or moderate difficulty in social, 
occupational, or school functioning such as few friends, 
conflicts with peer or coworkers.

2.  As of November 1, 2007, the veteran's PTSD with secondary 
depression NOS has been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, unprovoked irritability, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), an inability to establish and maintain 
effective relationships and a GAF score of 49, reflecting 
serious symptoms such as suicidal ideation or serious 
impairment in social, occupational or school functioning, 
such as having no friends or the inability to keep a job.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 50 percent, but no 
higher, for service-connected PTSD with secondary depression 
NOS have been met, prior to November 1, 2007.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9411 (2008).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 70 percent, but no 
higher, for service-connected PTSD with secondary depression 
NOS have been met, as of November 1, 2007.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in May 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  In addition, the letter stated that a 
claim for increase in a disability rating was considered 
complete when there is evidence that shows the disability has 
gotten worse, including lay evidence that the symptoms had 
increased in frequency and severity.  

The Board acknowledges that the May 2006 letter sent to the 
veteran does not meet the requirements of Vazquez-Flores and 
is not sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with correspondence regarding what was needed to 
support his claim for increase.  Specifically, an April 2007 
statement of the case provided the veteran with the criteria 
necessary for entitlement to a higher disability rating for 
his PTSD.  Moreover, in his June 2006 and November 2007 VA 
examinations, the veteran was prompted to inform the examiner 
how his PTSD symptoms affected his employment and daily life.  
In addition, in the May 2006 letter, the veteran was given 
examples of the types of lay and medical evidence that would 
substantiate his claim and was informed how the VA determines 
a disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's claim was readjudicated and a 
supplemental statement of the case was issued in April 2008.  
Based on the above, any notice deficiencies with regard to 
the holding in Vazquez do not affect the essential fairness 
of the adjudication.  For this reason, no further development 
is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in June 2006 and November 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Increased Disability Ratings - PTSD with secondary depression 
NOS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent schedular 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

Increased disability for PTSD with secondary depression NOS, 
prior to November 1, 2007

An April 2006 VA medical record reflects that the veteran was 
well oriented, personable and polite.  His speech was clear 
and goal directed.  His affect was constructed and his mood 
was anxious and depressed.  His thinking was logical and 
there was no evidence of a thought disorder.  He denied any 
current suicidal or homicidal ideation.  The examiner noted 
that he demonstrated good judgment in seeking treatment to 
cope with his PTSD symptoms.  He was assigned a GAF score of 
55.

A June 2006 VA examination report shows that the veteran 
reported that he had nightmares every night about death or 
death-related scenes.  He continued to have flashbacks about 
three times a week of an incident that happened in the 
military.  He avoided crowds and isolated himself from his 
partner of 20 years.  He continued to attend church and 
played in a band.  He avoided arguments in and out of his 
house to the point that he could not adequately solve a 
situation, because he was afraid of the physical violence 
that would result from an escalation of an argument. The 
examiner noted that this fear was a direct result of his 
military trauma and hampered his ability to resolve 
interpersonal situations.  The examiner noted that, with 
respect to hyperarousal symptoms of PTSD, the veteran 
reported that people were getting on his nerves more often 
and that he was irritable.  He also noticed an increase in 
his concentration difficulties.  He stated that "a flood of 
things are coming back to me now" and he had difficulty 
staying focused.  He reported that he was getting two and a 
half to three hours of sleep per night.  He was increasingly 
concerned about the security of his home and had added a new 
front and back security door.  The examiner noted that the 
veteran became easily resentful at people which resulted in 
his alienating people he was trying to help.  The veteran did 
not exhibit any impairment in thought processes or 
communication.  His thought processes were logical, linear 
and goal directed.  His thought content was devoid of any 
psychotic material and he appeared to be of average 
intelligence.  He was not able to concentrate on a simple 
arithmetic test during the examination.  He was oriented to 
time, place and person, his judgement was fair, and there 
were not overt behavioral abnormalities.  His speech was 
normal in rate and rhythm and he was somewhat reserved toward 
the examiner.  His mood was sad and depressed with restricted 
range of affect.  He denied any current suicidal or homicidal 
ideation.  The examiner assigned a GAF score of 55, noting 
problems with his relationship with his partner, recent 
deaths of his friends and family and the war in Iraq.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Prior to November 1, 2007, the veteran's symptoms, taking 
into account his treatment history and his assessed GAF score 
on recent examination, were consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as crying spells, 
nightmares, flashbacks, hyperstartle response, survivor's 
guilt, poor concentration, impaired sleeping, disturbances of 
motivation and mood and difficulty in establishing effective 
work and social relationships.  The overall picture of the 
veteran's current PTSD symptoms and his GAF score assigned by 
the VA examiner indicates that the veteran's current 
condition more nearly approximates the criteria for a 50 
percent rating prior to November 1, 2007.  38 C.F.R. § 4.7.  

The veteran's PTSD disability picture falls within the 
criteria for a 50 percent rating, and the preponderance of 
the evidence is against entitlement to a disability rating of 
70 percent during this time period.  Significantly, the 
evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 50 percent prior to 
November 1, 2007.

Increased disability rating for PTSD with secondary 
depression NOS, as of November 1, 2007

A November 2007 VA examination report shows that the veteran 
was diagnosed with PTSD and depression NOS, secondary to his 
PTSD.  The veteran stated that he was depressed at times, and 
had been crying off and on at the examination because he was 
saddened over the death of a local policeman, which had 
triggered bad feelings associated with the incident in the 
military.  He reported trouble sleeping every night, and that 
he had a hard time remaining asleep.  He had nightmares about 
three to four times per week about an incident that occurred 
in the military when a friend of his was stabbed.  He 
reported that he only got about five hours of broken sleep 
per night.  Upon examination, the veteran was hypervigilant, 
constantly checking things around the house.  He had to scan 
the environment to make sure it was safe before he left his 
home and found it necessary to sit with his back to the wall 
in restaurants in buildings.  He was not comfortable in open 
spaces and startled easily to certain noises and sounds in 
the environment.  He reported that his mood had been bad and 
that he was quite irritable and short tempered frequently.  
He argues easily and this caused him to have problems 
maintaining personal relationships.  He reported being very 
depressed and withdrawing for days at a time.  He also 
reported that he ignored his grooming habits at times and had 
suicidal ideation, having made an attempt.  He had a gun out, 
but a friend talked him out of suicide.  He admitted to some 
suicidal thoughts within the previous several months and did 
feel a lack of energy and drive when he was depressed.  He 
did not answer the phone and stopped doing pleasurable things 
and expressed a sense of a foreshortened future in that he 
felt something terrible was going to happen to him.  The 
examiner noted that the veteran did experience occasional 
anxiety symptoms and that he did often think about the 
stabbing incident where his friend died.  He had flashbacks 
of that particular incident frequently.  He felt guilty that 
he could not do more to help his friend who died.  The 
veteran reported a history of alcohol abuse in the past, but 
had been sober for 18 years.  The examiner noted that there 
did not appear to be any significant remission of symptoms at 
that point, but that the veteran did show some capacity for 
adjustment.  The examiner noted that there were no delusions 
or hallucinations in his thought content, and no present 
suicidal or homicidal ideation.  General reasoning and 
judgment seemed adequately intact and his memory was fair for 
both recent and remote events.  The diagnostic impression was 
PTSD with secondary depression NOS. The examiner assigned a 
GAF score of 49, indicative of serious symptomatology.  

Based on review of the evidence, the Board finds that, since 
November 1, 2007, the criteria for a 70 percent rating for 
PTSD are more nearly approximated in this case.  38 C.F.R. 
§ 4.7.  The veteran's symptoms, taking into account his 
treatment history and his assessed GAF score on recent 
examination, are consistent with a finding of occupational 
and social impairment, with deficiencies in most areas due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, unprovoked irritability, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  The veteran 
is shown to be quite isolated from others outside of his 
immediate family and avoidant of social situations due to 
apprehension towards crowds.  He was viewed by the VA 
examiner as having a GAF score of 49, reflecting serious 
symptoms.

The evidence shows that a number of symptoms for a 70 percent 
rating for PTSD have been demonstrated, but the preponderance 
of the evidence is against a finding that the criteria for 
the next higher rating of 100 percent have been met.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 70 percent at this 
time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this decision the Board considered whether the 
veteran's service-connected PTSD, standing alone, has 
presented an exceptional or unusual disability picture at any 
time over the appeals period, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  As previously indicated, the issue of a 
TDIU is being remanded to the AOJ for additional 
consideration in light of the favorable decision granting 
staged ratings for the veteran's service-connected PTSD.  The 
Board is therefore not required to further discuss this 
matter under the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  


ORDER

Prior to November 1, 2007, a disability rating of 50 percent 
for PTSD is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A disability rating of 70 percent on and after November 1, 
2007 for PTSD is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.


REMAND

As an initial matter, in terms of the veteran's claim for an 
increased rating for his bilateral foot disorder, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores, supra.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears from the record that the veteran has 
been undergoing treatment for his service-connected bilateral 
foot disability.  At his hearing, he testified that his 
bilateral foot condition had worsened since his last 
examination, that he had been receiving treatment for it and 
had an upcoming appointment with a podiatrist.  On remand, 
these records should be obtained.  In addition, in the 
interest of fulfilling the duty to assist, the veteran should 
be afforded a VA examination to ascertain the current nature 
and extent of severity of his service-connected painful 
callosities of both feet. 

With respect to the veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be reconsidered by the AOJ after the Board's 
decision has been implemented.  





Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his bilateral foot 
condition.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  If records are unavailable, please 
have the health care provider so 
indicate.

3.  The AOJ should make arrangements for 
the veteran to be afforded a VA foot 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected painful 
callosities of both feet.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and treatment 
records must be made available to the 
examiners for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The foot examiner is to assess the nature 
and severity of the veteran's painful 
callosities of both feet in accordance 
with the latest AMIE worksheet for rating 
disorders of the feet.  The examiner 
should be provided with a copy of the 
rating criteria for disorders of the feet 
to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected painful 
callosities of both feet.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to include the claim for a TDIU.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations without good cause 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


